Title: To Thomas Jefferson from George Smith Houston, 11 September 1800
From: Houston, George Smith
To: Jefferson, Thomas



Sir
Trenton New Jersey September 11th 1800

Known only to you as an american, I declare myself a Republican, a supporter of our Constitution & a true American—
I am one of your friends, and would support you for the Office of President, but I should wish to know, wether those publications which daily appear against you are Just or not, as they are acqusations of the Anglo-Federal Party, men void of all Justice, truth, or integrity, but we have little source to know from wether it be true & wishing to be acquainted from yourself I have taken the Liberty to write to you on the subject and to send you a Pamphlet which is circulated much to your injury through this State and several other  principle cities in the ajacent States of New-York & Pennsylvania these industrous sycophants of the federal party are distributing them throughout this state gratis, I have just met with one & for the respect I have for you & our Republican party I have sent you one that, If you should think proper to answer & any of those charges refute—you may do it—any answer you may make to me or through the means of me Shall be ushered to the World if you wish it & through a very good sourse—
For my single self I believe you do not mean to infringe the constitution, I believe you to be a good & virtuous citizen, I believe you have not that mean contempt of Religion you are said to have by your enemies, and as for what is contained in your writings I find nothing to establish that opinion with me—It is my opinion that there would be no impropriety in contradicting those reports but on the contrary to contradict those lies that are published to the injury of your character—Hoping as every freeman ought, to see the people enlightened, enformed, free & united in the cause of Republicanism & the support of the Constitution—I remain respected Sir, your &c

George Smith Houston


of Wm C. Houston late member of Congress from this State—

